Citation Nr: 0212155	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to November 
1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1997.  

The case was remanded by the Board to the RO in December 1999 
for additional development of the record.  

The Board notes that the veteran's March 1997 Notice of 
Disagreement disagreed with the entire November 1996 rating 
decision, including the initial 10 percent rating assigned 
following the grant of service connection for a right knee 
disability.  

In a November 1998 rating decision, the RO increased the 
initial rating for the service-connected right knee 
disability to 20 percent, effective on the effective date of 
the grant of service connection.  The Board is aware that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, at the time of the November 1998 rating 
decision, the matter of the dissatisfaction with the initial 
20 percent rating assigned following a grant of service 
connection for a right knee disability remained in appellate 
status.  

However, the Board points out that in a November 1998 
statement, the veteran canceled that portion of his appeal 
with regard to the dissatisfaction of the initial 20 percent 
rating assigned following a grant of service connection for a 
right knee disability, indicating that he was satisfied with 
the 20 percent evaluation.  As such, that portion of the 
veteran's appeal is no longer before the Board at this time 
for the purpose of appellate review.  



FINDINGS OF FACT

1.  The veteran is not shown to have had a right shoulder or 
left knee condition in service or for many years thereafter.  

2.  No competent evidence has been presented to show that the 
veteran has a current right shoulder or left knee disability 
due to the claimed injury in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right shoulder 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a), 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, (2001).  

2.  The veteran is not shown to have a left knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153 5107(a), 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a right shoulder and left knee disability.  

A careful review of the veteran's service medical records 
shows that the veteran injured his right knee in service in 
1975.  There was no indication that the veteran injured his 
left knee or his right shoulder.  In fact, the service 
medical records are completely negative for any findings, 
diagnosis or treatment of a right shoulder injury or a left 
knee injury.  

The veteran filed claims of service connection in June 1996 
for right and left knee disability and for a right shoulder 
disability.  

The veteran was afforded a VA examination in October 1996 
when he reported that, while repelling from a helicopter in 
about 1974, he got tangled in his ropes and fell 
approximately fifteen feet.  At the time of the fall, his 
rifle reportedly jammed into his right anterior shoulder 
regions and he landed on his feet jamming both knees.  

On evaluation of his right shoulder, the veteran had 180 
degrees of flexion, 180 degrees of abduction, and 10 degrees 
of extension.  He could cross adduct to touch the opposite 
shoulder.  He had 80 degrees of internal, and 80 degrees of 
external rotation.  He had normal muscle strength around the 
shoulder.  There were no reproducible clicks with passive 
motion of the shoulder through its full range of motion.  He 
had no pain on palpating the bicipital groove, the AC joint, 
or the sub acromial area.  The veteran did state that it felt 
strange when the examiner palpated the region of the 
insertion of the SIT tendon.  

With regard to the veteran's knees, he had a range of motion 
of 0 to 120 degrees, bilaterally.  He had a "flex degree" of 
crepitus, bilaterally, that was really patellar grating on 
carrying the knees through the full range of motion.  The 
McMurray's sign was negative.  He had no effusion with either 
knee.  There was no ligamentous instability.  There was no 
true joint line tenderness.  He had no patellar or quadriceps 
tendinitis.  He had pain on palpating the under surface of 
the patella on the right side when it was subluxed, but did 
not have a similar complaint on the left.  

The diagnosis was that of (1) remote right shoulder injury 
now revealing a basically normal clinical examination; (2) 
right-sided patellofemoral syndrome; (3) essentially a normal 
examination of the left knee with a complaint of some 
intermittent discomfort.  

In a November 1996 rating decision, the RO granted service 
connection for a right knee disability, but denied the 
veteran's original claim of service connection for a right 
shoulder injury and a left knee disorder, based in part, on a 
finding that there was no evidence of injury in service.  

The veteran timely appealed that determination.  At a 
personal hearing before a Hearing Officer at the RO in 
October 1997, the veteran testified that, since his discharge 
from service in 1976, he has not seen a health professional 
for his knee or shoulder.  The veteran again asserted that he 
injured his left knee and his right shoulder at the same time 
he injured his right knee in service - after falling out of a 
helicopter about 10 to 20 feet.  

The veteran was afforded another VA examination in September 
1998.  The veteran complained of having knee pain that had 
progressively worsened over the years.  The veteran reported 
that the pain on the right was worse than on the left, but 
that he had swelling and stiffness of both knees.  The active 
range of motion of the knees was ranging from minus 5 degrees 
from full extension to 110 degrees of flexion.  His extension 
to full 0 degrees passively caused pain.  His flexion beyond 
100 degrees also caused pain.  The remaining active range of 
motion was within normal limits.  

The examination revealed mild crepitation at the knees.  
There was medial and lateral patellar facet tenderness with 
right side worse than the left side.  There was also positive 
patellar grinding test, bilaterally.  Again, the right side 
was more than the left side.  There was also mild joint line 
tenderness both medial and lateral to knee on each side.  
There was no warmth or obvious edema or effusion noted at 
that time at either knee.  

The impression was that of bilateral patellofemoral syndrome 
chronic with right side being worse than the left.  

In a February 1999 VA medical opinion, the examiner indicated 
that, based on the previous examination, the left knee 
condition was less likely to be secondary to his right knee 
pain.  The examiner also noted that the left knee examination 
did not reveal any internal derangements such as ligament or 
meniscus problems.  Furthermore, the examiner indicated that 
the left knee patellofemoral syndrome was not associated with 
the right side.  

In December 1999, the Board remanded the case back to the RO 
for further development of the record.  In this regard, the 
Board pointed out that the veteran's lay assertions of a 
right shoulder and left knee injury alone did not constitute 
competent evidence for purposes of granting service 
connection.  As such, the case was remanded to afford the 
veteran another opportunity to provide sufficient evidence 
necessary to substantiate his claims.  

In light of the Board's remand, the RO sent a letter to the 
veteran in July 2001 explaining the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA) and what evidence was 
needed to substantiate the veteran's claims of service 
connection.  More specifically, the RO explained that the 
evidence necessary to substantiate the veteran's claims 
included competent medical evidence showing that the veteran 
had current right shoulder and left knee disability as a 
result of the claimed injury in service.  

The veteran was asked to provide information regarding all VA 
and non-VA medical providers who had treated him for a right 
shoulder injury and/or a left knee injury since service.  The 
veteran was also asked to provide any medical evidence which 
would tend to support his assertion that he had a current 
right shoulder and/or a left knee disability due to disease 
or injury that was incurred or aggravated during service.  

The veteran never responded to the RO's request for 
additional evidence or information necessary to obtain 
additional evidence.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

In this case, the service medical records clearly show that 
the veteran complained of pain in his right knee during 
service in 1975.  However, there is no mention of complaints 
or findings of right shoulder or left knee pain associated 
with the right knee injury.  Thus, the Board finds that the 
service medical records are completely negative for any 
inservice of injury to the right shoulder or the left knee.  

At the VA examinations, the right shoulder appeared normal.  
With regard to the left knee, the examiners did not indicate 
that the veteran had a current left knee disability due to 
inservice injury.  Moreover, the examiner in February 1999 
noted that there was no association between the left knee 
patellofemoral syndrome and the right side.  In fact, the 
Board finds, based on review of the entire evidentiary 
record, that the veteran did not manifest complaints or 
findings of a right shoulder or left knee disability until 
many years after service.  

The veteran testified that he has received no treatment for 
his left knee pain and/or right shoulder pain since service.  
Moreover, despite the RO's requests, the veteran has 
submitted no evidence of treatment for a right shoulder 
disability or a left knee disability since service or 
competent evidence to support his assertions of having 
current right shoulder or left knee disability as a result of 
disease or injury in service.  

Absent competent evidence showing that he has current right 
shoulder or right knee disability due to service, the claim 
of service connection must be denied.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  The Board concludes that the discussions in the 
RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of her claim.  

Accordingly, the Board concludes that service connection for 
a claimed right shoulder disorder or a claimed left knee 
disorder is not warranted.  38 U.S.C.A. § 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  



ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a left knee disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

